Citation Nr: 1218360	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back injury with arthritis of the cervical, thoracic and lumbar spine.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for service connection for a back injury with claimed residual arthritis of the cervical, thoracic and lumbar spine.  During the pendency of this appeal, the Portland, Oregon, RO assumed the role of the agency of original jurisdiction.

In September 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland RO.  A transcript of that proceeding has been associated with the claims file.

In December 2008 and June 2010, the Board remanded the Veteran's claim of entitlement to service connection for a back injury with arthritis of the cervical, thoracic and lumbar spine.  The VA Appeals Management Center (AMC) continued the previous denial in March 2010 and June 2011 supplemental statements of the case (SSOCs).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed back injury with residual arthritis and his military service.






CONCLUSION OF LAW

A back injury with arthritis of the cervical, thoracic and lumbar spine was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a back injury with arthritis of the cervical, thoracic and lumbar spine.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2008 and June 2010, the Board remanded this claim and ordered the either the agency of original jurisdiction (AOJ) or AMC to obtain outstanding VA treatment records as well as provide the Veteran a VA examination with regard to his back injury claim.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC obtained outstanding VA treatment records and associated these records with the Veteran's claims folder.  Additionally, the Veteran was afforded a VA examination in February 2010 with regard to his back injury claim and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the March 2010 and June 2011 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in November 2004, and notice with respect to the effective-date element of the claim, by a letter mailed in August 2008.  Although the August 2008 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in March 2010 and June 2011 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as private and postservice VA treatment records.  

Additionally, the Veteran was afforded a VA examination in February 2010.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board notes that the Veteran has indicated that he received treatment for his back injury residuals at Arkansas Family Chiropractic.  In a June 2010 letter, the AMC requested that the Veteran return a signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain these treatment records.  As evidenced by the claims folder, the Veteran did not return a signed and dated medical authorization form.    

Although the absence of the private treatment records from Arkansas Family Chiropractic is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his back injury claim by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  The Board's decision to not remand the appeal for a third time to obtain these records is supported by the fact that it appears that the AMC made a sufficient attempt to locate the private treatment records.  

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He was afforded a personal hearing in September 2008.  

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Service connection for a back injury

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a back injury with arthritis of the cervical, thoracic and lumbar spine, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in October 2004.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record documents diagnoses of cervicalgia and mechanical lumbar pain syndrome, as well as chronic cervical, thoracic, and lumbar strain.  See the February 2010 and April 2005 VA examination reports.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that as a result of a May 1986 automobile accident, in which his chest struck the steering column, he sustained a whiplash injury, resulting in chronic cervical, thoracic and lumbar spine pain.  His service treatment records also show that he was also involved in an earlier in-service automobile accident in November 1985, in which he sustained chest and abdominal injuries when his car rear-ended another vehicle.  Subsequent records show complaints of cervical and lumbar spine pain.  However, his June 1986 service separation medical examination report revealed normal findings. 

Additionally, the Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of the spine during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a spine disability until October 2002 (more than 15 years after his separation from active service) that are consistent with arthritis.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current spine disability is not related to his military service.

Specifically, the Veteran was afforded a VA examination in February 2010.  In addition to the results of a current examination, the VA examiner considered the Veteran's history of two in-service motor vehicle accidents which injured his neck and lower back.  Despite the Veteran's in-service motor vehicle accidents, the examiner concluded that the Veteran's current spine disability is "less likely than not" related to his military service.  The examiner's rationale for his conclusion was based on a review of the Veteran's claims folder and examination of the Veteran.  The examiner specifically noted that the Veteran is morbidly obese and has "significant" kidney problems, both of which contribute to his back pain.  With regard to the neck pain, the examiner noted the Veteran's documented in-service whiplash injury, and reported that the injury was not significant due to the Veteran not requesting treatment until four days after the injury as opposed to requesting treatment immediately thereafter as well as his current X-ray reports which the examiner noted were "essentially completely unremarkable."  Further, the examiner reported that if the Veteran had significant enough injury to bones, discs, or ligaments, he would be showing significant development of traumatic arthritis at this point in both the cervical spine and lumbar spine.  On the contrary, the examiner rendered diagnoses of cervicalgia and mechanical lumbar pain syndrome.   

The February 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the February 2010 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of a spine disability for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of in-service motor vehicle accidents, and determined that the in-service accidents did not cause his current spine disability.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including back pain), has presented no probative competent evidence of a nexus between his spine disability and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current spine disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his spine disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had cervical, thoracic, and lumbar spine pain continually since service.  However, the first postservice evidence of complaint of, or treatment for, a spine disability is dated in October 2002.  See a private treatment record P.G., PA-C dated in October 2002.  This was more than 15 years after the Veteran left service in June 1986.  

While the Veteran is competent to report neck and back pain over the years since service, the Board notes that a spine disability was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a spine disability since service are not credible.  His June 1986 separation examination from service as well as the February 2010 VA examination contradict any current assertion that his current spine disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a spine disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back injury with arthritis of the cervical, thoracic and lumbar spine.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a back injury with arthritis of the cervical, thoracic and lumbar spine is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


